                            Case 18-10554        Doc 49     Filed 03/01/19     Page 1 of 2

      SO ORDERED.

      SIGNED this 1st day of March, 2019.




C-13-15A(Order)
(Rev. 11/06)
                                 UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF NORTH CAROLINA


In Re:                                                    )
                                                          )
ORTIZ, DAVID                                  xxx-xx-7074 )
ORTIZ, SHEILA JOHNSON                         xxx-xx-9174 )                 No:     18-10554    C-13G
126 LONGWOOD STREET                                       )
HAMLET, NC 28345                                          )
                                       Debtors            )

                                                        ORDER


        This matter coming before the Court upon the motion of Anita Jo Kinlaw Troxler, Trustee for the above-
referenced Debtors, for an Order to be entered modifying the §362 Stay as to United Consumer Financial Services and
the collateral in reference to Claim 5 filed July 3, 2018 in the amount of $1,048.81 on an account with last four digits
2728 indicating the claim to be secured in the amount of $602.00 and unsecured in the amount of $446.81 with the
collateral released in satisfaction of the secured claim and United Consumer Financial Services allowed until June 30,
2019 to amend Claim 5 in reference to any deficiency with any such amendment, if timely filed, to be scheduled as an
unsecured claim; and there being no filed objection to the Motion within the time period set forth in the Notice issued on
January 24, 2019 by the Clerk of Court setting February 25, 2019 as the deadline for filing objections to the motion and
the Court, after considering the motion, finds the motion should be allowed; therefore, it is

        ORDERED, that the §362 Stay is modified as to United Consumer Financial Services and the collateral in
reference to Claim 5 with the collateral released in satisfaction of the secured claim and United Consumer Financial
Services allowed until June 30, 2019 to amend Claim 5 in reference to any deficiency with any such amendment, if
timely filed, to be scheduled as an unsecured claim.

                                              END OF DOCUMENT
                   Case 18-10554   Doc 49   Filed 03/01/19   Page 2 of 2




                               PARTIES TO BE SERVED
                                    PAGE 1 OF 1
                                  18-10554 C-13G

ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

DAVID ORTIZ
126 LONGWOOD STREET
HAMLET, NC 28345

SHEILA JOHNSON ORTIZ
126 LONGWOOD STREET
HAMLET, NC 28345

BRANDI L RICHARDSON ESQ
LAW OFFICE OF CATHY R STROUPE PA
P O BOX 840
REIDSVILLE, NC 27323

ATTN: OFFICER (Not on Matrix)
UNITED CONSUMER FINANCIAL SERVICES
BASS & ASSOCIATES, P.C.
3936 E. FT. LOWELL ROAD, SUITE #200
TUCSON, AZ 85712
